DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-13 and 15-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Hildebrand (US PAT 5640153) is added to teach the limitation of “the condition comprises a change in one or more temperature setpoints of the environmental control system”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20170016869) in view of Hildebrand (US PAT 5640153).
In regards to claims 1, 11 and 20, Johnson discloses a method, a system and product for controlling an environment control system (Johnson Fig. 4 paragraph 0019 note: this reads on a HVAC system) having a controller (Johnson Fig. 4 Item 407) and a wireless sensor (Johnson Fig. 4 Item 200 paragraph 0003, 0044, 0058 and 0061), the method comprising: 
determining, at the controller, that a condition (Johnson paragraph 0008, 0013-0016, 0058 and 0061 note: this reads on predetermined condition) exists to initiate updating a parameter of the wireless sensor (Johnson paragraph 0008, 0013-0016, 0058 and 0061 note: this reads on changing sensing rate, sensor resolution), 
determining, at the controller, an updated parameter in response to the condition (Johnson paragraph 0008, 0013-0016, 0058 and 0061); 
transmitting the updated parameter from the controller to the wireless sensor (Johnson paragraph 0058, 0061); storing, at the wireless sensor, the updated parameter (Johnson Fig. 2 Item 203, 205 paragraph 0054).
Johnson fails to teach the condition comprises a change in one or more temperature setpoints of the environmental control system. However, Hildebrand discloses the condition comprises a change in one or more temperature setpoints of the environmental control system (Hildebrand claims 1, 10 note: this reads on defining a temperature setpoint change and whether the change is an incremental increase or decrease of, or a replacement of, a pre-existing temperature setpoint). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Hildebrand’s temperature setpoint for enhancing a HVAC system (Hildebrand Col. 1 line 15-30).
In regards to claims 2 and 12, Johnson in view of Hildebrand discloses a method and a system as described above. Johnson in view of Hildebrand further discloses (i) the condition has occurred or (ii) is expected to occur (Johnson paragraph 0008, 0013-0016, 0058 and 0061 note: this reads on predetermined condition) before a next time for bi-directional communication between the controller and the wireless sensor (Johnson paragraph 0058 and 0061). 
In regards to claims 3 and 13, Johnson in view of Hildebrand discloses a method and a system as described above. Johnson in view of Hildebrand further discloses the condition comprises a change in operating mode of the environmental control system (Johnson paragraph 0008, 0013-0016, 0058 and 0061 note: this reads on changing sensing rate, sensor resolution). 
In regards to claims 5 and 15, Johnson in view of Hildebrand discloses a method and a system as described above. Johnson in view of Hildebrand further discloses the condition comprises a change an environmental value (Johnson paragraph 0005, 0019).
In regards to claims 6 and 16, Johnson in view of Hildebrand discloses a method and a system as described above. Johnson in view of Hildebrand further discloses the change in the environmental value comprises the environmental value exceeding a threshold (Johnson paragraph 0013).
In regards to claims 7 and 17, Johnson in view of Hildebrand discloses a method and a system as described above. Johnson in view of Hildebrand further discloses the change in the environmental value comprises a rate of change of the environmental value exceeding a threshold (Johnson paragraph 0013).
In regards to claims 8 and 18, Johnson in view of Hildebrand discloses a method and a system as described above. Johnson in view of Hildebrand further discloses the condition is determined from historical data (Johnson paragraph 0058-0061 note: this reads on data collected by the sensor).
In regards to claims 9 and 19, Johnson in view of Hildebrand discloses a method and a system as described above. Johnson in view of Hildebrand further discloses the wireless sensor comprises a plurality of wireless sensors, the plurality of wireless sensors arranged so that each wireless sensor is associated with a respective zone (Johnson paragraph 0008, 0013-0016, 0058 and 0061 note: this reads on a building) of the environmental control system.
In regards to claim 10, Johnson in view of Hildebrand discloses a method as described above. Johnson in view of Hildebrand further discloses the parameter comprises at least one of sampling interval, bi-directional communication interval, delta temperature threshold and delta humidity threshold (Johnson paragraph 0013, 0058-0061).
In regards to claim 21, Johnson in view of Hildebrand discloses a method as described above. Johnson further discloses the parameter comprises a bi- directional communication interval between the controller and the wireless sensor (Johnson paragraph 0058 and 0061).
Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641